Citation Nr: 1420009	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  14-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to June 1947, from November 1947 to November 1953, and from April 1960 to May 1968.  The Veteran died in December 2011.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In April 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's death, service connection had been established for end stage glenohumeral degenerative joint disease of the right shoulder (previously evaluated as bursitis), residuals of a fracture of the right fibula, post-operative cholecystectomy, and fracture of the right mandible.  

The appellant has presented three theories as to the Veteran's death.  She claims that the pain from his service connected disabilities prevented him from exercising and fighting off his lung disease which led to his death.  She claims that the Veteran had been exposed to asbestos and CO2 from a fire extinguisher in service, and that this was the cause of his lung disease which led to his death.  Finally, she claims that the Veteran's service-connected right shoulder disability was actually a form of rheumatoid arthritis, or causally related to rheumatoid arthritis, and that his rheumatoid arthritis caused his rheumatoid lung disease (interstitial), which in turn caused his death.

With regard to the contention involving rheumatoid arthritis, the RO, in an April 1976 rating decision, denied the Veteran's claim for service connection for rheumatoid arthritis.  The Veteran did not appeal the decision, and it became final.  In April 1980, September 2006 and July 2009, the RO denied reopening the claim because it found that new and material evidence had not been received.  

The December 2011 clinical record from the date of the Veteran's death reflects that he had acute hypoxic respiratory failure; "end-stage interstitial lung disease likely due to rheumatoid arthritis;" "presumed polymicrobial bilateral pneumonia though cannot rule out colonization;" severe chronic obstructive pulmonary disease (COPD) atrial fibrillation controlled; fungal urinary tract infection, and history of restless leg syndrome. 

In the May 2012 rating decision (mailed to the appellant in June 2012) which forms the basis for the present appeal, the RO cited to the appellant's VA Form 21-534 (Application for Dependency and Indemnity Compensation), and the Veteran's death certificate.  The RO noted that both had been received by VA on February 28, 2012.  Unfortunately, these documents are not associated with the claims file.  In a claim for entitlement to service connection for the cause of the Veteran's death, the death certificate is generally an essential piece of evidence.  Thus, the Board finds that the case must be remanded for VA to obtain and associate this document with the claims file. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's death certificate, and, if available, the appellant's VA Form 21-534 (Application for Dependency and Indemnity Compensation).

2.  Thereafter, readjudicate the appellant's claim, taking any appropriate additional action.  If the benefit sought on appeal is not granted, issue the appellant and her representative a supplemental statement of the case and provide an opportunity to respond, and return the claim to the Board as warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



